TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2017



                                      NO. 03-16-00654-CR


                                   Ex parte Kriss Ray Camp




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
              AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying habeas corpus relief entered by the trial court. Having

reviewed the record and appellant’s arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas corpus relief. Therefore, the Court affirms the trial

court’s order denying habeas corpus relief. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.